Spofford, J.,
concurring. I concur in the decree in the above entitled causes. The objection urged in argument by the plaintiffs to the mode of choosing the Third Swamp Land Commissioners, cannot avail them in this collateral manner. He is an officer of the State de facto, acting under color of legal authority, and he is not a party to this suit. To declare his action null and void by a side-long judgment in a suit between third persons, would be contrary to reason as well as to precedent.
But the conceded facts of this case show an attempt to divest vested rights, without adequate previous compensation, in violation of Article 105 of the State Constitution. It should be remarked that this is not the exercise of a right of servitude upon the lands of plaintiffs for the purpose of building a levee authorized by law, along the bank of a navigable river. If it were, the plaintiffs would in my opinion, have no right to complain. The sole object of the parties enjoined is to build a dam across the mouth of Pascagoula bayou, and thus close it, with a view of reclaiming swamp and overflowed lands, not belonging to the plaintiffs in injunction, and without any view of benefiting their lands. This, I think, it is within the competence of the sovereign power to order. But in doing it, the State must take care not to divest the vested rights of third persons, without making an adequate previous compensation.
My opinion that the defendants were about to impair the vested rights of the plaintiffs, is based upon the facts that they were about to enter on the lands of plaintiffs and cut off five or six acres, which land is and has been planted in cotton ; that they intend to dig up the earth, and render the said five or six acres utterly'worthless, it now being the best part of the plaintiffs’ land and worth, with the crop, eighty dollars per acre ; and that this is to be done for the purpose of making a dam across Pascagoula bayou, not for the benefit of plaintiffs, but of other persons.
These admissions, to my mind, imply an intended invasion of the plaintiffs’ right of property ; an interference with their dominion which includes the exclusive jus utendi at abutendi; and even the destruction of the tillable soil itself, as well as the growing crop. This is, to all intents and purposes, an expropriation for which the owner should receive adequate compensation, without which previously made,,the defendants would be trespassers upon the lands of plaintiffs ; for the plaintiffs’ lands owe no servitude by law, for the mere purpose of building a dam across Pascagoula bayou. The other damages alleged are consequential merely, and furnish no ground of action.-